


110 HRES 458 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2007
			Mr. Putnam submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Fishing and Boating Week.
	
	
		Whereas recreational boating and fishing are among this
			 country’s favorite pastimes;
		Whereas each year, more than 50,000,000 Americans enjoy
			 these activities;
		Whereas after years of steady growth, recreational boating
			 and fishing participation rates have leveled off and declined in some
			 States;
		Whereas stewardship of natural resources is based on
			 valuing natural resources, and avid boaters and anglers are among those who
			 most value the aquatic environment;
		Whereas anglers and boaters greatly contribute to aquatic
			 conservation efforts;
		Whereas the Congress passed the Sportfishing and Boating
			 Safety Act of 1998 (subtitle D of title VII of Public Law 105–178), requiring
			 the Secretary of the Interior to implement a national outreach and
			 communication plan to address participation issues associated with recreational
			 fishing and boating; and
		Whereas National Fishing and Boating Week will be the week
			 of June 2 through 10: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Fishing and Boating Week; and
			(2)urges the people
			 of the United States to recognize such a week as an opportunity to learn more
			 about boating.
			
